Title: From Thomas Jefferson to William Short, 18 January 1826
From: Jefferson, Thomas
To: Short, William


Dear Sir
Monticello
Jan. 18. 26.
Yours of the 11th is recieved. those of Nov. 2. and Dec. 14. had been so in due time. I suppose I had not acknoleged them specifically from being perhaps too lazy to recur to them while writing mine of the 3d I thank you for your information from mr Boyé and shall desire the instruments to remain in their present position until I can find a safe and gentle conveyance and give an order for them. the Russian discourse was duly recieved and was read with the feelings  it would naturally excite in the breast of a friend to the Rights of man.  on the subject of emancipation I have ceased to think because not to be a work of my day. the plan of converting the blacks into Serfs would certainly be better than keeping them in their present condition; but I consider that of expatriation to the governments of the W. I. of their own colour as entirely practicable, and greatly preferable to the mixture of colour here. to this I have great aversion; but I repeat my abandonment of the subject. my health is at present as good as I ever expect it to be, and I am ever and affectionately your’sTh: Jefferson